 


110 HR 1872 IH: Effective Corruption Prosecutions Act of 2007
U.S. House of Representatives
2007-04-17
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
110th CONGRESS
1st Session
H. R. 1872 
IN THE HOUSE OF REPRESENTATIVES 
 
April 17, 2007 
Mr. Johnson of Georgia introduced the following bill; which was referred to the Committee on the Judiciary
 
A BILL 
To amend title 18, United States Code, to give investigators and prosecutors the tools they need to combat public corruption. 
 
 
1.Short titleThis Act may be cited as the Effective Corruption Prosecutions Act of 2007. 
2.Extension of statute of limitations for serious public corruption offenses 
(a)In generalChapter 213 of title 18, United States Code, is amended by adding at the end the following: 
 
3300.Corruption offensesUnless an indictment is returned or the information is filed against a person within 8 years after the commission of the offense, a person may not be prosecuted, tried, or punished for a violation of, or a conspiracy or an attempt to violate the offense in— 
(1)section 201 or 666; 
(2)section 1341, 1343, or 1346, if the offense involves a scheme or artifice to deprive another of the intangible right of honest services of a public official; 
(3)section 1951, if the offense involves extortion under color of official right; 
(4)section 1952, to the extent that the unlawful activity involves bribery; or 
(5)section 1963, to the extent that the racketeering activity involves bribery chargeable under State law, or involves a violation of section 201 or 666.. 
(b)Clerical amendmentThe table of sections at the beginning of chapter 213 of title 18, United States Code, is amended by adding at the end the following: 
 
 
3300. Corruption offenses.. 
(c)Application of amendmentThe amendments made by this section do not apply to any offense committed more than 5 years before the date of enactment of this Act. 
3.Inclusion of Federal program bribery as a predicate for interception of wire, oral or electronic communications and as a predicate for a Racketeer Influenced and Corrupt Organizations offense 
(a)Interception of communicationsSection 2516(c) of title 18, United States Code, is amended by adding after section 224 (bribery in sporting contests), the following: section 666 (theft or bribery concerning programs receiving Federal funds),. 
(b)RICO predicateSection 1961 of title 18, United States Code, is amended by adding after section 664 (relating to embezzlement from pension and welfare funds), the following: section 666 (relating to theft or bribery concerning programs receiving Federal funds),. 
4.Authorization for additional personnel to investigate and prosecute public corruption offensesThere are authorized to be appropriated to the Department of Justice, including the United States Attorneys’ Offices, the Federal Bureau of Investigation, and the Public Integrity Section of the Criminal Division, $25,000,000 for each of the fiscal years 2008, 2009, 2010, and 2011, to increase the number of personnel to investigate and prosecute public corruption offenses including sections 201, 203 through 209, 641, 654, 666, 1001, 1341, 1343, 1346, and 1951 of title 18, United States Code. 
 
